Filed 11/29/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 196







State of North Dakota, 		Plaintiff and Appellee



v.



Mario Fontonez Stevenson, 		Defendant and Appellant







No. 20050134







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Cynthia Rothe-Seeger, Judge.



AFFIRMED.



Per Curiam.



Leah Jo Viste, Assistant State’s Attorney, P.O. Box 2806, Fargo, ND 58108-

2806, for plaintiff and appellee.



Monty G. Mertz, P.O. Box 10396, Fargo, ND 58106-0396, for defendant and appellant.

State v. Stevenson

No. 20050134



Per Curiam.

[¶1]	Mario Fontonez Stevenson appealed from an East Central Judicial District Court criminal judgment and commitment entered upon a jury verdict.  The jury found Stevenson guilty of terrorizing, a class C felony.  Stevenson argues the evidence was insufficient to support the verdict.  We summarily affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner